DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's submission filed on 6/11/2021 has been entered.
Claims 1-2, 5-8, 13-16, 18, and 22-27 are pending. 
Claims 1, 8, and 16 have been amended.
Claims 3, 4, 9-12, 17, and 19-21 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, 13-14, 16, 18 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1).

Regarding claims 1-2, 5-8, 13-14, 16, 18 and 25-27, Xu discloses multilayered core cementitious boards (composite gypsum board) (abstract) with a goal of providing high nail-pull resistance and low weight [0003].  Xu discloses the multilayer core 
Xu does not expressly disclose an example with a board density of 33 pcf or less as in claim 1, board core layer dry densities of 30 pcf or less as in claim 6, a core having at least 80% of the bulk volume of the board and the concentrated layer comprising at least 2.5 or 6 times the enhancing additive used in the board core or a concentrated layer hardness at least 1.5 times greater than the core hardness.  
However, Xu teaches board densities overlapping the instant claimed values for instance, 30-35 pcf (Table 3).  Xu teaches decreasing density of a core layer and increasing the thickness of a lower density core layer in relation to the higher density layer reduces weight [0041]. Xu teaches that flexural strength is important to a board [0002] and is generally effected in an outer layer rather than the core and Taboulot teaches increasing pre-gelatinized starch content of gypsum increases flexural strength (Table 1). Additionally, Sang teaches the addition of pregelatinized starch having a mid-range viscosity such as from 20-700cp according to the VMA method increases hardness of a set gypsum (abstract).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a composite gypsum board with a density of 30-35 pcf (about 33 pcf or less (as in claims 1 and 16) or about 30 pcf or less (as in claims 6, 8, and 18)), as taught by Xu since overlapping ranges are considered prima facie obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, since the pregelatinized starch content is recognized by Taboulot as a result effective variable that, when .   


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Pollock et al (US 2004/0092625 A1). 
Regarding claim 15, Xu in view of Taboulot and Sang discloses all of the limitations of claim 8 as set forth above.
Xu in view of Taboulot and Sang does not disclose wherein the first layer (concentrated layer) is further formed from glass fiber. 
However, Pollock teaches the addition of glass fiber reinforcement to the wallboard core to increase flexural strength [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add glass fibers to the core of Xu including the first layer (concentrated layer) in order to further increase the flexural strength of the board of Xu in view of Taboulot and Sang.

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2012/0207989 A1) in view of Taboulot (US 2015/0114264 A1) and further in view of Sang (US 2014/0113124 A1) and further in view of Babinski (US 2011/0210164A1). 
Regarding claims 22-24, 
Xu in view of Taboulot and Sang does not expressly teach the use of uncooked starch.
However, Babinski teaches the use of un-gelatinized (uncooked) starch in order to provide an environmentally problem-free material with a lower viscosity during preparation that when heated absorbs water and becomes more viscous and resilient [0068].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use uncooked starch as an additive in order to provide an environmentally problem free board with lower processing viscosity and a resilience in the board of Xu in view Taboulot and Sang. 

Response to Arguments
Applicant's amendments and arguments filed 6/11/2021 have been fully considered. After careful consideration, Applicant’s arguments are not found convincing.
Applicant argues that Xu does not disclose a single example having the claimed dry density and nail pull values or a board that comprises a board core and a concentrated layer, wherein the concentrated layer has a concentration of enhancing additive that is at least 2.5 times ( or even different) than the concentration of enhancing additive in the board core.  Applicant argues that because Xu recites “the higher the board density, the higher the nail-pull strength [par. 0002, 0016]” it would not have been obvious to a person having ordinary skill in the art to have modified Xu to increase the thickness of the lower density core layer, because Xu states that modifications must 
Regarding Applicant’s arguments, the rejection is a rejection under 35 USC 103 and therefore Xu is not purported to teach all of the limitations together but to render obvious the limitations in combination with Taboulot and Sang.  Regarding the recitation “the higher the board density, the higher the nail-pull strength [par. 0002, 0016]”, Xu actually recites “Normally, the higher the board density, the higher the nail-pull strength” and proceeds to indicate the need for the art to remedy the issue by producing a wallboard with reduced board weight while maintaining suitable nail pull strength of the board which supports the modifications as indicated above.
Applicant further argues that Xu in view of Taboulot and Sang does not render the presently claimed nail pull values and lighter less dense parameters obvious because the claimed parameters are both significantly stronger in nail-pull values and lighter/less dense than any of the examples provided by Xu, alone or in view of Taboulot and Sang.  Applicant argues that Table 1 of Taboulot show an inconsistent relationship between starch content and strength and does not support the increased strength with reduced core density.  Applicant argues that Taboulot focuses on the shape of the crystal particles rather than a composite gypsum board comprising a board core and a concentrated layer.  Applicant further argues that Sang fails to disclose a composite gypsum board comprising a board core and a concentrated layer.  Applicant argues that the present claims take balancing core densities with board weight to new levels not contemplated by Xu, Taboulot, or Sang.

In response to Applicant’s arguments, although there are no examples of the claimed nail-pull and board density values, Xu clearly envisions achieving such values since they are displayed in Xu’s charts and are thus expressly disclosed.  Additionally, Xu acknowledges that any board weights (and thus board densities) can be achieved in conjunction with a manipulation of the thickness, and density of the individual cores as indicated by Xu’s teaching that any combination of nail-pull resistance, ratio of core layer thicknesses, and weight of board can be achieved, so long as the nail-pull resistance is improved.  Taboulot indeed teaches increasing pre-gelatinized starch content of gypsum increases flexural strength (Table 1). In particular, in reviewing the data in Table 1, it can be seen that at groupings of similar board material densities as the amount of pre-gelatinized starch increases the range of strength increases (e.g. at density of below 1000 k/m3 strength is 1.1 N/mm2; at densities in the 1300’s k/m3, strength is from 1.32 N/mm2 to 5.6 N/mm2and at densities in the 1400’s the strengths range from 5.6 N/mm2 to 9.8 N/mm2).  Similarly, with groupings of the same amount of pregelatinized starch, the materials with higher board material densities have a higher range of strength increases which indicates that increasing pregelatinized starch concentration and density of a board material increases the strength.  Combined with the desire for lighter weight boards as expressed by Xu, the combination of Xu, Taboulot and Sang renders obvious the use of an optimized increased concentration of pregelatinized starch in the higher density layer while reducing the thickness of the higher density core and increasing the thickness of the lower density core to optimize nail pull (strength) while lowering board weight thus achieving a lower overall board dry density as disclosed explicitly by Xu.  Additionally, regarding Sang, Sang is not relied 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784